Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/039,221 filed 09/30/2020.  Claims 1-19 are pending and have been examined.
The information disclosure statement (IDS) submitted on 09/30/2020 was considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10,831,015. This is a statutory double 
Application 17/039,221
U.S. Patent No. 10,831,015
1. A system for generating monochrome and color videos with a monochrome camera, comprising:
1. A system for generating monochrome and color videos with a monochrome camera, comprising: 
one or more processors; and one or more computer readable media having stored thereon computer-executable instructions that are executable by the one or more processors to cause the system to perform at least the following:
one or more processors; and one or more computer readable media having stored thereon computer-executable instructions that are executable by the one or more processors to cause the system to perform at least the following:
generate a color video from compiled monochrome images captured at a monochrome camera, wherein generating the color video causes the system to:
generate a color video from compiled monochrome images captured at a monochrome camera, wherein generating the color video causes the system to:
selectively energize each of a plurality of light sources in a sequence, the sequence having a series of stages with each stage of the sequence corresponding to activation of a different 


capture a monochrome image of the illuminated sample at-a the monochrome camera at each stage of the sequence; and
compile a plurality of monochrome images into a series of color video frames comprising the color video;
compile a plurality of monochrome images into a series of color video frames comprising the color video;
receive a request for a monochrome video of the sample; and
receive a request for a monochrome video of the sample; and
generate a monochrome video from compiled monochrome images captured at the monochrome camera in response to receiving the request, wherein generating the monochrome video causes the system to compile a plurality of monochrome images captured at the monochrome camera with a single light source into a series of monochrome video frames comprising the monochrome video, wherein the single light source is 



Claim 2 of the application corresponds to claim 2 of the patent.
Claim 3 of the application corresponds to claim 3 of the patent.
Claim 4 of the application corresponds to claim 4 of the patent.
Claim 5 of the application corresponds to claim 5 of the patent.
Claim 6 of the application corresponds to claim 6 of the patent.
Claim 7 of the application corresponds to claim 7 of the patent.
Claim 8 of the application corresponds to claim 8 of the patent.
Claim 9 of the application corresponds to claim 9 of the patent.
Claim 10 of the application corresponds to claim 10 of the patent.
Claim 11 of the application corresponds to claim 11 of the patent.
Claim 12 of the application corresponds to claim 12 of the patent.
Claim 13 of the application corresponds to claim 13 of the patent.
Claim 14 of the application corresponds to claim 14 of the patent.
Claim 15 of the application corresponds to claim 15 of the patent.
Claim 16 of the application corresponds to claim 16 of the patent.
Claim 17 of the application corresponds to claim 17 of the patent.
Claim 18 of the application corresponds to claim 18 of the patent.
Claim 19 of the application corresponds to claim 19 of the patent.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425